Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
 
Summary
3.    This office action for US Patent application 16/949,751 is responsive to the request for continued examination (RCE) filed on 07/27/2022 in response to the Final Rejection of 06/06/2022. Claims 15-16 have been cancelled. Claims 1-5, 7-8, and 13 have been amended where claims 1 and 13 are independent claims. Currently, claims 1-14 are pending and are presented for examination.

Information Disclosure Statement
4.	The information disclosure statements (IDS) were submitted on 08/03/2022 and 07/27/2022. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
5.    	Applicant’s remarks filed on 07/27/2022 with respect to the amendments and arguments have been fully considered and are persuasive. Also reference the Examiner initiated interview (see attached PTO-413B) regarding the Examiner’s amendments as discussed below. There are no issue(s) remaining.

Allowable Subject Matter
6. 	Claims 1-14 are allowed.

Examiner’s Amendment
7.    An Examiner’s amendment to the record appearing below pertains to the device of claim 11.  Through an Examiner-initiated interview, it was recommended to clarify the claim by removing all of the ‘and/or’ phrases. It was discussed to amend claim 11 in a similar manner as claim 5. Please see the examiner’s amendment below as agreed to.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was provided on August 18, 2022 in an Examiner initiated interview (see attached interview summary PTO-413B) with the attorney Michael (Jerome) Sundin (Reg. No. 78,632). 

The application has been amended as follows:

11.	(Currently Amended)  The medical imaging device according to claim 7, wherein the image processing unit is configured to generate the visual highlighting by at least one of: means of a threshold value for the second image, , , , , , ,  [[and/]]or an independent component analysis.

REASONS FOR ALLOWANCE
8.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to medical imaging of the middle ear to facilitate differentiating cholesteatoma tissue from bone tissue.

The closest prior art found were Kubo et al. US 2015/0257635 A1, in view of Culman et al. US 2021/0307687 A1, hereinafter referred to as Kubo and Culamn. as noted in the last office action dated 06/06/2022.  Also noted is the work of Yamaguchi US 8,965,474 B2, hereinafter referred to as Yamaguchi. Applicant incorporated the allowable subject matter of claim 16 along with intervening claim 15 into the independent claims. As such, the above prior art do not teach or suggest either alone or in combination “and a superposition unit configured to generate a superimposed image using , wherein includes a visual highlighting, middle-ear tissue area comprises one or more highlighted regions including cholesteatoma tissue, wherein the one or more highlighted regions including cholesteatoma tissue include middle-ear tissue area including bone tissue to differentiate the cholesteatoma tissue from the bone tissue” as recited in amended claim 1 and as similarly recited in amended claim 13.   
Kubo specifically discloses capturing sequential images using narrow-band light in narrow wavelength bands centered around 540 nm (green) and 415 nm (blue). See for e.g. ¶0068. Kubo further generates an NBI image G3 where two color images are superimposed with enhancement processing to facilitate identifying features in biological tissue (e.g. ¶0019 and ¶0073).  As to Culman, Culman’s method relies on imaging a surgical scene using light from different wavelength ranges to help surgeons perform surgery on a telesurgery system with increased confidence, thus helping to enhance differences between collagen and lipid, thereby potentially improving the accuracy of the surgical process (¶0015). Likewise, Yamaguchi discloses a tissue imaging system that employs a plurality of narrow band light components  including a first light component in a wavelength range of 460-480 nm and a second light component in a wavelength range of 540-580 nm (See e.g. claim 11 of Yamaguchi). However, Kubo, Culman, and Yamaguchi do not teach or suggest the aforementioned features of amended claims 1 and 13 specific to differentiating the cholesteatoma tissue from the bone tissue of the middle ear. Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 11/13/2019).  The closest prior art found  was the work of Lepple-Wienhues US 2017/0049310 A1 (PTO 892). Although Lepple-Wienhues teaches an otoscope and performing spectral analysis of a subject’s ear that can identify an eardrum (e.g. abstract), Lepple-Wienhues does not disclose regions of the middle-ear tissue area including bone tissue to differentiate the cholesteatoma tissue from the bone tissue as claimed. Also found was the work of Pandey et al. US 2017/0071509 A1 (PTO 892) which does address diagnosing middle ear pathological conditions including cholesteatoma (e.g. abstract), however, Pandey et al. like Lepple-Wienhues do not disclose differentiating the cholesteatoma tissue from the bone tissue as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 1-14 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486